DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. Claims 1-6 are examined in the instant application.

Claim Objections
Claim 1 objected to because of the following informalities:  claim 1 is not grammatically correct. In line 4 the word “the” should be deleted.  Appropriate correction is required.
Claim 2 objected to because of the following informalities:  claim 1 is not grammatically correct. In line 1 the word “the” before the acronym “Wnt” should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1 recites the limitation "the Wnt signaling" in line 4.  There is insufficient antecedent basis for this limitation in the claim. 
There is no previous recitation of Wnt signaling in claim 1 and further it is art accepted that there are two distinct Wnt signaling pathways, canonical and non-canonical (see Widelitz R., 2005, Growth Factors, Issue 2, Abstract only). Thus it is not clear what which Wnt signaling is being in activated to in claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (WO 2015/180636 A1, published 12/3/2015).
Claim Interpretation: the method of claim 1 has one step, culturing hepatocytes with a culture medium comprising at least one activator of Wnt signaling, bFGF and EGF. While Wang does not explicitly teach preparing iHPC as claimed, culturing hepatocytes in a culture (comprising the same components as claimed) to dedifferentiate the hepatocytes as taught by Wang, would practice the claimed method.
Wang et al. teach a method of culturing hepatocytes in a medium comprising CHIR99021 (0.5-10 µM), bFGF and EGF for the dedifferentiation of hepatocytes (pgs. 2-3, pg. 8 and pg. 10).
Regarding claim 5, Wang teaches that their culture medium further comprises HGF (pg. 10).
Regarding claim 6, Wang teaches that their hepatocytes are primary human hepatocytes and makes no mention or teaching regarding OCT4, SOX2 and KLF4 (pg. 4).
Thus Wang clearly anticipates the invention of claims 1-3, 5 and 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (WO 2015/180636 A1, published 12/3/2015) in view of Lv et al. (Jan. 2015, Hepatology, Vol. 61, pgs. 337-347) and Zhang et al. (2015, Stem Cells Translational Med., Vol. 4, pgs. 1275-1282).
Claim Interpretation: the method of claim 1 has one step, culturing hepatocytes with a culture medium comprising at least one activator of Wnt signaling, bFGF and EGF. While Wang does not explicitly teach preparing iHPC as claimed, culturing hepatocytes in a culture (comprising the same components as claimed) to dedifferentiate the hepatocytes as taught by Wang, would practice the claimed method.
Regarding claim 1, Wang et al. teach a method of culturing hepatocytes in a medium comprising CHIR99021 (0.5-10 µM), bFGF and EGF for the dedifferentiation of hepatocytes (pgs. 2-3, pg. 8 and pg. 10).
Wang does not teach:
(i) a concentration for EGF, and
(ii) a concentration for bFGF.

(i) Regarding the concentration for EGF, Lv et al. teach the study of growth factors which support hepatoblasts (an hepatocyte progenitor cell) (see Abstract). Specifically, Lv teaches that EGF (used at 10 and 100 ng/ml) synergizes with CHIR99021 to promote hepatoblast expansion (pg. 338 col. 2 parag. 1 and pg. 340 col. 2).

(ii) Regarding a concentration of bFGF, Zhang et al. teach that FGF2 (aka bFGF) at 10 ng/ml induces hepatic progenitor cell formation (hepatoblasts) from human ES cells (see Abstract and pg. 1277 col. 1 parag. 3 bridge col. 2 parag. 1).

Thus at the time of filing the ordinary artisan would have found it prima facie obvious to combine the teachings of Wang regarding a method for preparing iHPC with CHIR99021, EGF 
One or ordinary skill in the art would have been motivated to make such a combination since Lv and Zhang are both drawn to the generation of hepatocyte progenitors using CHIR99021, EGF and bFGF. The hepatocytes of Zhang are terminally differentiated cells, but can undergo dedifferentiation into a hepatic progenitor cell, thus the ordinary artisan would be motivated to use concentrations of EGF and bFGF taught in the art which are useful for the generation of hepatocyte progenitor cells as claimed.
There would have been a reasonable expectation of success that the EGF and bFGF could be used in the method of Zhang at the concentrations taught by Lv and Zhang since Lv and Zhang demonstrated successful use with EGF and bFGF in the generation of hepatocyte progenitor cells.
Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108. The examiner can normally be reached M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID A MONTANARI/Examiner, Art Unit 1632